DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. Applicant argues the following main points.
Applicant’s remarks: That is, Ikeda merely discloses performing a deceleration assist by changing a control state of an engine or a transmission or by outputting a warning to a driver to urge deceleration. Ikeda's deceleration assist when approaching an exit ramp is in no way described as teaching the claimed deceleration control. In other words, Ikeda does not disclose or suggest the specifically claimed control protocol for performing a deceleration control for entrance to an exit ramp, for example, "determining a control target point in the exit ramp on the guide route according to the determined travel lane, determining a target pre-deceleration speed based on a final target speed at the control target point, determining a control mode depending on whether the control target point is present within a set range and whether an operating condition is satisfied, determining a required acceleration for reducing a vehicle speed to the final target speed before the vehicle reaches the control target point, and controlling the entrance to the exit ramp by reducing, in advance, the vehicle speed to the target pre-deceleration speed according to the control mode and the required acceleration," as recited in claim 1.    Examiner’s response: Throughout her extensive disclosure, Ikeda provides numerous examples of driving assist control for both exit and entrance ramp situations.   In example 1 depicted in fig. 4 for instance, the trigger point for start of exit ramp control assist is detection of broken line ‘70’ and the end point is ‘X1’.  Similarly, also in fig. 4, the start of entrance ramp control assist is ‘Y1’ with the end of assist being detection of broken line ‘70’ (col 6, ln 31 – col 8, ln 32).   In another example 
Applicant’s remarks: However, Ikeda is silent regarding the specific control steps for a deceleration control, as claimed as follows "determining a control target point in the exit ramp on the guide route according to the determined travel lane, determining a target pre-deceleration speed based on a final target speed at the control target point, determining a control mode depending on whether the control target point is present within a set range and whether an operating condition is satisfied, determining a required acceleration for reducing a vehicle speed to the final target speed before the vehicle reaches the control target point, and controlling the entrance to the exit ramp by reducing, in advance, the vehicle speed to the target pre-deceleration speed according to the control mode and the required acceleration" let alone be suggestive of the control parameters used therefor.  Examiner’s response: The response in paragraph 3 above also apply here.
Incidentally, underlined claim 1 limitation in applicant’s remarks, “determining a required acceleration for reducing a vehicle speed to the final target speed …”, may be problematic since typically one would not accelerate in order to reduce speed.
Applicant is reminded of the examiner’s note in the last office action, encouraging applicant to review references in their entirety. 
The prior rejection is maintained and this action is made final.
Claim Rejections - 35 USC § 102







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2 and 12 – 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al., (8818668).
(Claim 1): Ikeda discloses a driver assistance apparatus comprising: a navigation device configured to provide a guide route and road information (fig. 1, blk 20); a detector configured to obtain information regarding surroundings of a vehicle (fig. 1, blk 12); and a processor configured to perform a deceleration control for entrance to an exit ramp (fig. 1, blk 10), based on the information obtained through the navigation device and the detector (fig. 2), wherein the processor performs the deceleration control by determining a travel lane of the vehicle based on the road information and the information regarding the surroundings of the vehicle (fig. 4; col 3, ln 59; col 6, ln 31 – 67), while travelling along the guide route, determining a control target point in the exit ramp on the guide route according to the determined travel lane (col 6, ln 31 – 67)), determining a target pre-deceleration speed based on a final target speed at the control target point, determining a control mode depending on whether the control target point is present within a set range and whether an operating condition is satisfied, determining a required acceleration for reducing a vehicle speed to the final target speed before the vehicle reaches the control target point, and controlling the entrance to the exit ramp by reducing, in advance, the vehicle speed to the target pre-deceleration speed DB1/ 105578299.1according to the control mode and the required acceleration (col 7, ln 1 – col 8, ln 1 – 31).
(Claim 2): Ikeda discloses the driver assistance apparatus of claim 1, wherein the processor determines any one of points in the exit ramp to be the control target point, based on road curvatures for the respective points in the exit ramp and a required deceleration (fig. 4, blk 70 and X1).
(Claim 12): Ikeda discloses a method for operating a driver assistance apparatus, the method comprising steps of: determining a travel lane of a vehicle while travelling along a guide route (figs. 2 – 3); determining a control target point in an exit ramp on the guide route according to the travel lane determination result (col 7, ln 17 – 27); determining a target pre-deceleration speed based on a final target speed at the control target point (col 7, ln 17 – 27); determining a control mode, depending on whether the control target point is present within a set range and whether an DB1/ 105578299.1operating condition is satisfied (fig. 4, blk X1); calculating a required acceleration for reducing a vehicle speed to the final target speed before the vehicle reaches the control target point (col 7, ln 1 – col 8, ln 1 – 31); and controlling entrance to the exit ramp by reducing, in advance, the vehicle speed to the target pre-deceleration speed according to the control mode and the required acceleration (col 7, ln 1 – col 8, ln 1 – 31).
(Claim 13): Ikeda discloses the method of claim 12, wherein the step of determining a control target point includes: determining any one of points in the exit ramp to be the control target point, based on road curvatures for the respective points in the exit ramp and a required deceleration (fig. 4, blk 70 and X1).
Allowable Subject Matter














Claims 3 – 11 and 14 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objections and or rejections elsewhere in this office action are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex C Dunn, PhD/Primary Examiner, Art Unit 3663